Case 1:19-cv-05896-FB-RER Document 16-2 Filed 02/12/20 Page 1 of 38 PageID #: 143
Case 1:19-cv-05896-FB-RER Document 16-2 Filed 02/12/20 Page 2 of 38 PageID #: 144
Case 1:19-cv-05896-FB-RER Document 16-2 Filed 02/12/20 Page 3 of 38 PageID #: 145
Case 1:19-cv-05896-FB-RER Document 16-2 Filed 02/12/20 Page 4 of 38 PageID #: 146




                            EXHIBIT A
Case 1:19-cv-05896-FB-RER
       Case 1:19-cv-05896 Document
                           Document116-2
                                      FiledFiled
                                            10/18/19
                                                 02/12/20
                                                       PagePage
                                                            1 of 5
                                                                 8 of
                                                                   PageID
                                                                      38 PageID
                                                                           #: 1 #: 147



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  JOSEPH J. PLUMERI II,

                     Plaintiff,                              Civil Case No.

         -against-                                           COMPLAINT FOR
                                                             DECLARATORY JUDGMENT
  STEVEN B. BARGER,

                    Defendant.
  -------------------------------------------------------X

          Plaintiff, Joseph J. Plumeri II, for his Complaint for Declaratory Judgment against

  Defendant, Steven B. Barger, states as follows:

                                         NATURE OF THE ACTION

          1.         This action is brought by Plumeri seeking a declaration that Barger has no legal

  right to sue him for claims allegedly arising out of Plumeri’s testimony in Steven Barger v. First

  Data Corporation, 1:17-cv-04869-FB-LB, United States District Court for the Eastern District of

  New York, the Honorable Frederic Block presiding. In that case, Barger called Plumeri to testify

  in his case-in-chief as the first witness. The jury returned a verdict in favor of First Data

  Corporation on September 24, 2019.

          2.         By letters dated October 11, 2019, Barger, through his counsel, Shawn Shearer,

  Esq., has sent harassing, threatening, bullying, and hostile letters to Plumeri and others, putting

  Plumeri on notice that Barger intends to imminently sue him because of Plumeri’s testimony at

  the First Data trial. By this Complaint for Declaratory Judgment, Plumeri respectfully requests

  that the Court enter judgment and declare that Barger is prohibited from filing any claims against

  Plumeri arising from his testimony because Plumeri is absolutely immune from any such claims
Case 1:19-cv-05896-FB-RER
       Case 1:19-cv-05896 Document
                           Document116-2
                                      FiledFiled
                                            10/18/19
                                                 02/12/20
                                                       PagePage
                                                            2 of 6
                                                                 8 of
                                                                   PageID
                                                                      38 PageID
                                                                           #: 2 #: 148



  by virtue of the “witness privilege.”1 Barger should also be required to pay Plumeri’s attorneys’

  fees and costs associated with the filing of this Complaint.

                                                      PARTIES

           3.       Plumeri is a citizen of the State of New York, and resides in Southampton,

  Suffolk County, New York.

           4.       Barger is a citizen of the State of Alabama, and resides in Birmingham, Jefferson

  County, Alabama. Barger is the plaintiff in Steven B. Barger v. First Data Corporation, 1:17-cv-

  04869-FB-LB.

                                        JURISDICTION AND VENUE

           5.       This Court has jurisdiction under 28 U.S.C. § 1332(a)(l) because this is an

  action between citizens of different states and the amount in controversy exceeds $75,000. In

  addition, this Court has jurisdiction under 28 U.S.C. § 2201 because an actual controversy exists

  between the parties.

           6.       Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(2) because a

  substantial part of the events or omissions giving rise to this claim occurred in this district, and

  pursuant to 28 U.S.C. § 1391(b)(3) because Barger is subject to personal jurisdiction in this

  district.

                                                       FACTS

  A.       Plumeri’s Testimony in the Barger Case

           7.       In 2014, Plumeri worked for First Data Corporation as a Senior Advisor to the

  CEO. On behalf of First Data, Plumeri hired Barger as a consultant, and later as an employee,

  beginning in March 2014.

  1
   Plumeri denies that any of the alleged claims identified in Shearer’s letter to him dated October 11, 2019, have any
  merit or basis in fact or law. A true and correct copy of that letter is attached as Exhibit 1.


                                                            2
Case 1:19-cv-05896-FB-RER
       Case 1:19-cv-05896 Document
                           Document116-2
                                      FiledFiled
                                            10/18/19
                                                 02/12/20
                                                       PagePage
                                                            3 of 7
                                                                 8 of
                                                                   PageID
                                                                      38 PageID
                                                                           #: 3 #: 149



             8.       First Data terminated Barger’s employment effective February 2017.

             9.       Barger then sued First Data and six First Data employees under the Family and

  Medical Leave Act and the Americans with Disabilities Act. That case was docketed as Steven

  Barger v. First Data Corporation, et al., 1:17-cv-04869-FB-LB.2

             10.      Barger did not depose Plumeri during discovery of that case.

             11.      On September 11, 2019, Barger’s counsel served a subpoena compelling Plumeri

  to appear and testify on September 17, 2019, at the jury trial in his case. A true and correct copy

  of the Plumeri subpoena is attached as Exhibit 2.

             12.      On September 17, 2019, Barger called, and Plumeri appeared and testified as a lay

  witness during Barger’s case-in-chief.

             13.      On September 24, 2019, the jury returned a verdict in favor of Defendant First

  Data Corporation on all counts, and the case was dismissed with Barger recovering nothing.

  B.         Barger’s First October 11, 2019 Letter to Plumeri

             14.      On October 11, 2019, Barger’s attorney Shearer sent a letter on his client’s behalf

  to Plumeri c/o Kohlberg, Kravis and Roberts. See Ex. 1. For purposes of this Complaint for

  Declaratory Judgement, that letter states in pertinent part:

                      Due to the content of your sworn testimony provided in the matter
                      of Barger v. First Data (EDNY 1:17-cv-04869-FB-LB) on
                      Tuesday, September 18, 2019,[3] Mr. Steven Barger is noticing you
                      of his intent to bring claims against you personally, including (but
                      not limited to) fraud in the inducement, breach of contract, unjust
                      enrichment, conversion and theft of intellectual property.

  Ex. 1 at 1 (emphasis added).

             15.      Barger’s October 11, 2019 letter to Plumeri continued:

  2
      During the course of discovery and during trial, Barger dismissed all of individual defendants from the case.
  3
      The record in the Barger case reflects that Plumeri testified on September 17th, not the 18th.



                                                               3
Case 1:19-cv-05896-FB-RER
       Case 1:19-cv-05896 Document
                           Document116-2
                                      FiledFiled
                                            10/18/19
                                                 02/12/20
                                                       PagePage
                                                            4 of 8 of
                                                                   PageID
                                                                      38 PageID
                                                                           #: 4 #: 150



                    It is Mr. Barger’s legal position that your testimony constitutes
                    proof of fraud, and that you have admitted under oath to having
                    deprived Mr. Barger of significant financial compensation. Further,
                    your statements also rise to professional defamation, slander as
                    well as proof of both your personal intent as well as actual theft of,
                    and unjust enrichment from, Barger’s intellectual property.

  Id. (emphasis added).

            16.     The purpose of and basis for Barger’s October 11, 2019 letter threatening

  litigation is clear on its face:

                    The purpose of this letter, is to inform you that due to the
                    information you provided under oath, which is in direct conflict
                    with information you provided Barger, you are now informed that
                    you should anticipate litigation and are being placed under a
                    formal legal hold.

  Id. at 2 (emphasis added).

            17.     The October 11, 2019 letter then went on to threaten Plumeri and

  others:

                    Any attempt by you, Mr. Adam Rosman, or any other party
                    through Gary Eidelman, Mr. Louis DiLorenzo or any other lawyer,
                    to interfere in Barger’s current appeal against Fiserv due to your
                    personal liability to Barger will not be tolerated.[4]

                                                    *        *         *

                    These lies, admissions and statements meet the standard of the
                    claims that Barger will assert against you in the form of pleadings
                    in federal court before the end of 2019.

  Id.

            18.     The October 11, 2019 letter also demands that Plumeri preserve a slew of

  electronically stored information, documents, text messages, phone records, information, etc.

  dating back to 1982, including any and all correspondence between Plumeri and Barger.

  4
   As of the filing of this Complaint, there is no “current appeal” of the jury’s verdict in Steven B. Barger v. First
  Data Corporation., 1:17-cv-04869-FB-LB.


                                                             4
Case 1:19-cv-05896-FB-RER
       Case 1:19-cv-05896 Document
                           Document116-2
                                      FiledFiled
                                            10/18/19
                                                 02/12/20
                                                       PagePage
                                                            5 of 9
                                                                 8 of
                                                                   PageID
                                                                      38 PageID
                                                                           #: 5 #: 151



          19.      Barger further demands that Plumeri preserve any and all “professional and

  personal communications” between him, his wife and children, and at least 38 individuals,

  lawyers, law firms, and companies, including Judge Frederic Block and Magistrate Judge Lois

  Bloom. Id. at 2-3.

          20.      Finally, the October 11, 2019 letter concludes:

                   Anticipate litigation timely, and please have your attorney contact
                   me as soon as possible. Please let me know who will accept
                   personal service for you.

  Id. at 4 (emphasis added).5

  C.      Barger’s Second October 11, 2019 Letter to Plumeri

          21.      On October 18, 2019, Mr. Plumeri received a second letter from Barger dated

  October 11, 2019, in which Barger demanded $6.5 million to settle claims purportedly related to

  Mr. Plumeri’s “misappropriation and use of Mr. Barger’s intellectual and proprietary property.”6

          22.      In the second October 11, 2019, letter, Barger alleges that his claims for

  intellectual property violations solely arise out of Mr. Plumeri’s testimony as a witness at the

  Barger trial.

          23.      Barger writes in Ex. 3:

                   During the course of litigation in Barger v. First Data, et al (1:17-
                   cv-04869) you provided sworn statements that led to Mr. Barger’s
                   discovery that you have stolen and justly profited from
                   unauthorized use of Barger’s solely owned intellectual property.




  5
   Barger also threatens litigation against Adam Rosman, KKR, and other entities and Barger’s letter also instructs
  Plumeri on who his lawyers can and cannot be.
  6
   A true and correct copy of the second October 11, 2019 letter from Barger to Plumeri received on October 18,
  2019, is attached hereto as Exhibit 3.



                                                           5
Case 1:19-cv-05896-FB-RER
        Case 1:19-cv-05896 Document
                           Document 116-2
                                       Filed
                                           Filed
                                             10/18/19
                                                 02/12/20
                                                        Page
                                                           Page
                                                             6 of10
                                                                  8 PageID
                                                                    of 38 PageID
                                                                           #: 6 #: 152



          24.     Barger further writes in Ex. 3 that the only evidence he has to support his claims

  “to prove both liability and damages in his litigation against you, exists in the sworn testimony of

  a transcript in a federal trial.”

                                           COUNT I
                                    (Declaratory Judgment)
                 Barger’s Threatened Claims are Barred by the Witness Privilege

          25.     Plumeri realleges and reincorporates Paragraphs 1 through 24 of this Complaint

  as though fully set forth herein.

          26.     On September 17, 2019, Barger called Plumeri as a witness to testify before the

  jury. Plumeri was questioned by Shearer, who is Barger’s lawyer, authors of the October 11,

  2019 letters, and the lawyer who subpoenaed him to testify.

          27.     On September 17, 2019, Plumeri testified as to matters that were material and

  pertinent to the issues in Barger’s case.

          28.     By letter dated October 11, 2019, Barger advised Plumeri of his present intention

  to sue him in 2019 for the following, but not limited to, causes of action: fraud in the

  inducement, breach of contract, unjust enrichment, conversion, theft of intellectual property,

  defamation, slander, and unjust enrichment. Ex. 1.

          29.     In the second letter dated October 11, 2019 that was received on October 18,

  2019, Barger advised Plumeri of his present intention to sue him for “misappropriation and use

  of Mr. Barger’s intellectual and proprietary property.” Ex. 3.

          30.     As set forth in the first October 11, 2019 letter, Barger admits that the sole basis

  for filing suit against Plumeri is due “to the content of your sworn testimony provided in the

  matter of Barger v. First Data (EDNY 1:17-cv-04869-FB-LB),” “your testimony,” “your

  statements,” and “due to the information you provided under oath.” Ex. 1.




                                                    6
Case 1:19-cv-05896-FB-RER
        Case 1:19-cv-05896 Document
                           Document 116-2
                                       Filed
                                           Filed
                                             10/18/19
                                                 02/12/20
                                                        Page
                                                           Page
                                                             7 of11
                                                                  8 PageID
                                                                    of 38 PageID
                                                                           #: 7 #: 153



          31.     As set forth in the October 11, 2019 letter received on October 18, 2019, Barger

  admits that the sole basis for filing suit against Plumeri “exists in the sworn testimony of a

  transcript in a federal trial.” Ex. 3.

          32.     As a witness in a judicial proceeding, Plumeri’s testimony is shielded by the

  privilege accorded to witnesses and he is absolutely immune from liability for his testimony.

          33.     Plumeri disagrees with Barger’s position regarding his liability for claims as

  alleged in Barger’s letters to Plumeri, and thus there is an actual and justiciable controversy

  between the parties within the jurisdiction of this Court involving the rights and liabilities of the

  parties, which controversy may be determined by a judgment of this Court.

          WHEREFORE, Plumeri respectfully requests a declaratory judgment barring Barger

  from suing Plumeri for fraud in the inducement, breach of contract, unjust enrichment,

  conversion, theft of intellectual property, defamation, slander, unjust enrichment, or any other

  claim arising from or relating to Plumeri’s testimony in the matter of Steven Barger v. First Data

  Corporation, 1:17-cv-04869-FB-LB.

                                            COUNT II
                                    (Declaratory Judgment)
                     Barger Has No Basis to Demand a Document Preservation

          34.     Plumeri realleges and reincorporates Paragraphs 1 through 33 of this Complaint

  as though fully set forth herein.

          35.     The October 11, 2019 letter demands that Plumeri take steps to preserve

  electronically stored information, documents, texts, phone records, and other forms of

  information in connection with Barger’s alleged claims.

          36.     As set forth herein, Barger is not permitted to sue Plumeri for any of those alleged

  claims because they arise from his testimony and therefore Plumeri has no duty of preservation.




                                                    7
Case 1:19-cv-05896-FB-RER
        Case 1:19-cv-05896 Document
                           Document 116-2
                                       Filed
                                           Filed
                                             10/18/19
                                                 02/12/20
                                                        Page
                                                           Page
                                                             8 of12
                                                                  8 PageID
                                                                    of 38 PageID
                                                                           #: 8 #: 154



         37.     Plumeri disagrees with Barger’s position regarding the duty to preserve as

  demanded in the October 11, 2019 letter, and thus there is an actual and justiciable controversy

  between the parties within the jurisdiction of this Court involving the rights and liabilities of the

  parties, which controversy may be determined by a judgment of this Court.

         WHEREFORE, Plumeri respectfully requests a declaratory judgment that he has no duty

  to preserve any of the materials identified and listed by Barger in the October 11, 2019 letter.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plumeri prays for judgment against Barger on each of the Counts

  respectfully asserted in this Complaint, for attorneys’ fees and costs incurred in this action, and

  for such other and further relief as this Court deems just, appropriate, and equitable.

  Dated: October 18, 2019                       Respectfully submitted,
         Philadelphia, Pennsylvania
                                                SAUL EWING ARNSTEIN & LEHR LLP

                                                /s/ Gillian A. Cooper
                                                Gillian A. Cooper
                                                Centre Square West
                                                1500 Market Street, 38th Floor
                                                Philadelphia, Pennsylvania 19102
                                                (215) 972-7861
                                                gillian.cooper@saul.com
                                                Gary B. Eidelman (pro hac vice to be filed)
                                                500 E Pratt Street
                                                Baltimore, Maryland 21202
                                                (410) 332-8975
                                                gary.eidelman@saul.com
                                                New York Office
                                                1270 Avenue of the Americas, Suite 2005
                                                New York, New York 10020
                                                Attorneys for Plaintiff Joseph J. Plumeri II




                                                    8
Case 1:19-cv-05896-FB-RER
       Case 1:19-cv-05896 Document
                           Document1-1
                                    16-2Filed
                                           Filed
                                              10/18/19
                                                 02/12/20Page
                                                           Page
                                                              1 of135 of
                                                                      PageID
                                                                         38 PageID
                                                                              #: 9 #: 155




                               EXHIBIT 1
Case 1:19-cv-05896-FB-RER
      Case 1:19-cv-05896 Document
                          Document1-1
                                    16-2
                                       Filed
                                           Filed
                                              10/18/19
                                                 02/12/20
                                                        Page
                                                          Page
                                                             2 of14
                                                                  5 PageID
                                                                    of 38 PageID
                                                                            #: 10 #: 156

              THE LAW OFFICE OF SHAWN SHEARER, P.C.
                           3839 McKINNEY AVENUE, SUITE 155-254
                                   DALLAS, TEXAS 75204
                                  OFFICE: (972) 803-4499
                                    shawn@shearerlaw.pro



                                           October 11, 2019


  VIA ELECTRONIC AND CERTIFIED MAIL

  Mr. Joseph J. Plumeri, II
  Senior Advisor
  Kohlberg, Kravis and Roberts
  9 West 57th Street
  New York, New York 10019


  Mr. Plumeri:

  Due to the content of your sworn testimony provided in the matter of Barger v. First Data
  (EDNY 1:17-cv-04869-FB-LB) on Tuesday, September 18, 2019, Mr. Steven Barger is noticing
  you of his intent to bring claims against you personally, including (but not limited to) fraud in the
  inducement, breach of contract, unjust enrichment, conversion and theft of intellectual property.
  While it is true that your testimony took place during in court during Barger v. First Data, Mr.
  Barger’s claims against you are not a result of his distinct and separate FMLA and ADA claims
  as asserted against Mr. Frank Bisignano, Mr. Dan Charron, Mr. Anthony Marino, Ms. Rhonda
  Johnson, and First Data (now Fiserv.) Mr. Barger’s claims against you are not claims related to
  wrongful termination. Those claims were never asserted against you, Mr. Henry Kravis,
  Kohlberg, Kravis and Roberts, Mr. George Roberts, Hachette/ DeCapo Lifelong Books or the
  Harry Walker Agency.

  Your sworn testimony in Barger v. First Data is in direct conflict with dated publications,
  documents signed by you, video/audio recordings and other tangible items including statements
  from other relevant parties. The items in question are in Mr. Barger’s possession. Your sworn
  testimony of September 18, 2019 was provided freely and without duress. It is Mr. Barger’s legal
  position that your testimony constitutes proof of fraud, and that you have admitted under oath to
  having deprived Mr. Barger of significant financial compensation. Further, your statements also
  rise to professional defamation, slander as well as proof of both your personal intent as well as
  actual theft of, and unjust enrichment from, Barger’s intellectual property. Please be aware that
  the only circumstances under which testimony that is given in court may be exempt from claims
  of defamation, is if such testimony is truthful. The testimony in question is not truthful.



                       THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case 1:19-cv-05896-FB-RER
      Case 1:19-cv-05896 Document
                          Document1-1
                                    16-2
                                       Filed
                                           Filed
                                              10/18/19
                                                 02/12/20
                                                        Page
                                                          Page
                                                             3 of15
                                                                  5 PageID
                                                                    of 38 PageID
                                                                            #: 11 #: 157



  The purpose of this letter, is to inform you that due to the information you provided under oath,
  which is in direct conflict with information you provided Barger, you are now informed that you
  should anticipate litigation and are being placed under a formal legal hold.

  None of Mr. Barger’s claims against you are wrongful termination claims. Any attempt by you,
  Mr. Adam Rosman, or any other party through Gary Eidelman, Mr. Louis DiLorenzo or any
  other lawyer, to interfere in Barger’s current appeal against Fiserv due to your personal liability
  to Barger will not be tolerated. Barger’s claim against you is a direct result of untruthful
  testimony that you willingly provided, and claims that arise from your sworn statements as well
  as other statements asserted by defendants and their counsel in Barger’s case as truth involving
  your bad acts against Barger during the September 2019 trial. These lies, admissions and
  statements meet the standard of the claims that Barger will assert against you in the form of
  pleadings in federal court before the end of 2019. That you chose the forum of Barger’s wrongful
  termination claim against Fiserv to present proof of your own bad acts against Barger, was your
  choice alone, and has no bearing on Barger’s claims against Fiserv, et al.

  Please be assured, that Mr. Barger has correspondence, writings, messages, recordings and all
  other relevant communications between the two of you dating back to 1982. While all of this will
  not be relevant, much of it will be relevant, and you are now being officially notified that due to
  your willfully conflicting testimony during Barger v. Data, Barger has legitimate claims to bring
  against you and your current employer, Kohlberg, Kravis and Roberts, Hachette, DeCapo Books,
  and the Harry Walker Agency.

  You are being instructed to place an immediate formal legal hold on all communications, past or
  present, beginning in the year 1982, including metadata that originated from, or was received by,
  any and all phones and devices including but limited to: work phone(s), home phone(s), cell
  phone(s) (including any “burner” phones you have in your possession and control), public
  phones, the phones of your family members, the phones and devices of Susan Plumeri, your
  work computer(s), home computer(s), any iPads, Blackberries, iPhones, tablets, smart phones,
  Alexa, Google Home, handheld devices, car phones, pagers, laptops, handwritten notes,
  publications, notes from which you work when you write, video recordings, audio recordings,
  ghost writings and all notes and writings related to the published work “The Power of Being
  Yourself”, DeCapo Lifelong Books, contracts surrounding the ghost writing and writing of the
  aforementioned book, letters, both hand written and typed, all social media chats, instant
  messages, message boards including but not limited to Facebook, LinkedIn, Snapchat, Grindr,
  Instagram, match.com, EHarmony, internal communications in all forms and all other forms of
  communication not expressly described. This hold includes all written and/or otherwise recorded
  contracts of ANY KIND that exist(ed) between you and Mr. Steven B. Barger under any
  circumstances. This hold includes, but is not limited to professional and personal
  communications of any kind that exist between you and:




                       THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case 1:19-cv-05896-FB-RER
      Case 1:19-cv-05896 Document
                          Document1-1
                                    16-2
                                       Filed
                                           Filed
                                              10/18/19
                                                 02/12/20
                                                        Page
                                                          Page
                                                             4 of16
                                                                  5 PageID
                                                                    of 38 PageID
                                                                            #: 12 #: 158



  Mr. Steven B. Barger
  Mr. Paul Dunlap
  Mr. Sanford I. Weill
  Mr. Peter Cohen
  Mr. James Robinson III
  Mr. James Dimon
  Mr. Hardwick Simmons
  Ms. Jessica Weill Bibliowitz
  Mrs. Nancy Plumeri
  Mr. Christoper Plumeri
  Ms. Leslie Plumeri
  Mr. Jay Plumeri
  Mrs. Susan Plumeri
  Mr. Grant Barger
  Mr. Henry Kravis
  Mr. George Roberts
  Mr. Peter Theil
  Mr. Adam Rosman
  Ms. Elizabeth Fissler-Rosman
  Mr. Dominic Caesserely
  Ms. Alexandra Lebenthal
  Mr. Guy Chiarello
  Mr. Joshua King
  Ms. Karen Whalen
  Mr. Gary Eidelman and all staff , associates and employees named or unnamed
  Ms. Gillian Cooper and all staff, associates and employees named or unnamed
  Ms. Lindsey Kennedy and all staff, associates and employees named or unnamed
  Mr. Michael Cianfinchi and all staff, associates and employees named or unnamed
  Mr. Louis P. Di Lorenzo and all staff, associates and employees named or unnamed
  The Honorable Judge Frederic Block and all employees and staff named or unnamed
  The Honorable Magistrate Judge Lois Bloom and all employees and staff named or unnamed
  DeCapo Lifelong Books and all affiliated associates and employees, named or unnamed
  Hachette Books
  Mr. Michael Pietch
  Ms. Carol Ross
  Netflix
  Mr. Reed Hastings
  Harry Walker Agency and all affiliated associates and employees named or unnamed

  Mrs. Marilyn Barger is not a party to this litigation, and has her own representation. If you wish
  to reach Mrs. Barger’s attorney at any time, his name is Mr. Theodore Sporer, Esq. and may be
  contacted at the address and phone number provided below. Mr. Sporer will not be privy to any
  details about Mr. Steven Barger’s claims against you and Kohlberg, Kravis, Roberts.

                       THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case 1:19-cv-05896-FB-RER
      Case 1:19-cv-05896 Document
                          Document1-1
                                    16-2
                                       Filed
                                           Filed
                                              10/18/19
                                                 02/12/20
                                                        Page
                                                          Page
                                                             5 of17
                                                                  5 PageID
                                                                    of 38 PageID
                                                                            #: 13 #: 159




  Mr. Sporer will be prepared to discuss Mrs. Barger’s potential claims against you, should you
  have need to involve Mrs. Marilyn Barger in matters between you and Mr. Steven Barger. At this
  time, Mr. Sporer has indicated that Mrs. Marilyn Barger has no intent to bring any claims against
  you, Susan Plumeri, Kohlberg, Kravis, Roberts, Da Capo Lifelong Books, or The Harry Walker
  Agency, nor does she have any information to offer in this matter.

  Mrs. Marilyn Barger’s attorney, if needed can be reached as follows:
  Mr. Theodore F. Sporer, Esq.
  108 3rd Street
  Des Moines, Iowa 50309
  (515) 989-6080

  Mr. Steven Barger will not be discussing this matter with any of the above named parties
  including Mr. Grant Barger. Mr. Steven Barger’s claims will be stated only in the appropriate
  legal forum, and Barger will make no effort to obtain information from, nor defame you to, the
  persons with whom you are commanded to hold your communications. The parties named
  herein, with the exception of Mr. Adam Rosman, who has received formal notice, are under no
  formal obligation to hold their communications with you at this time, but you are commanded to
  hold your communications with them. Should the appropriate time arise, the parties named
  herein will be notified of their legal hold obligations independent of this notification.

  Please understand that this hold includes communications going forward with these parties, as
  well. Any attempt by you to instruct any party to alter or destroy the communications named
  herein is not permitted.Please understand that communications between you and Mr. Adam
  Rosman will be subject to provision of a “privilege log” that the judge assigned to Barger’s case
  can determine the extent to which privilege will attach. Rosman is not your private attorney, and
  cannot be, in matters related to Mr. Barger.

  Anticipate litigation timely, and please have your attorney contact me as soon as possible. Please
  let me know who will accept personal service for you. I will notice Kohlberg, Kravis and
  Roberts, Hachette and The Harry Walker Agency myself to determine who will accept service for
  those entities.

                                          Very truly yours,




                       THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case 1:19-cv-05896-FB-RER
      Case 1:19-cv-05896 Document
                          Document1-2
                                    16-2
                                       Filed
                                           Filed
                                              10/18/19
                                                 02/12/20
                                                        Page
                                                          Page
                                                             1 of18
                                                                  4 PageID
                                                                    of 38 PageID
                                                                            #: 14 #: 160




                               EXHIBIT 2
   Case 1:19-cv-05896-FB-RER
         Case 1:19-cv-05896 Document
                             Document1-2
                                       16-2
                                          Filed
                                              Filed
                                                 10/18/19
                                                    02/12/20
                                                           Page
                                                             Page
                                                                2 of19
                                                                     4 PageID
                                                                       of 38 PageID
                                                                               #: 15 #: 161




                 Steven B. Barger

                                                                            1:17-cv-04869
           First Data Corporation, et al.




    Joseph Plumeri




      225 Cadman Plaza E                                                   Hon. Frederic Block
      Brooklyn, NY 11201
                                                                          09/17/2019 10:00 am




        09/11/2019



                                                                                /s/ Shawn Shearer




                                                                                                 Steve Barger


Shawn Shearer, 3839 McKinney Ave. #155-254, Dallas, TX 75204, shawn@shearerlaw.pro, (972)-803-4499
Case 1:19-cv-05896-FB-RER
      Case 1:19-cv-05896 Document
                          Document1-2
                                    16-2
                                       Filed
                                           Filed
                                              10/18/19
                                                 02/12/20
                                                        Page
                                                          Page
                                                             3 of20
                                                                  4 PageID
                                                                    of 38 PageID
                                                                            #: 16 #: 162


          1:17-cv-04869




   ’




   ’




                                                                                0.00
Case 1:19-cv-05896-FB-RER
      Case 1:19-cv-05896 Document
                          Document1-2
                                    16-2
                                       Filed
                                           Filed
                                              10/18/19
                                                 02/12/20
                                                        Page
                                                          Page
                                                             4 of21
                                                                  4 PageID
                                                                    of 38 PageID
                                                                            #: 17 #: 163
Case 1:19-cv-05896-FB-RER
      Case 1:19-cv-05896 Document
                          Document1-3
                                    16-2
                                       Filed
                                           Filed
                                              10/18/19
                                                 02/12/20
                                                        Page
                                                          Page
                                                             1 of22
                                                                  5 PageID
                                                                    of 38 PageID
                                                                            #: 18 #: 164




                         Exhibit 3
Case 1:19-cv-05896-FB-RER
      Case 1:19-cv-05896 Document
                          Document1-3
                                    16-2
                                       Filed
                                           Filed
                                              10/18/19
                                                 02/12/20
                                                        Page
                                                          Page
                                                             2 of23
                                                                  5 PageID
                                                                    of 38 PageID
                                                                            #: 19 #: 165
Case 1:19-cv-05896-FB-RER
      Case 1:19-cv-05896 Document
                          Document1-3
                                    16-2
                                       Filed
                                           Filed
                                              10/18/19
                                                 02/12/20
                                                        Page
                                                          Page
                                                             3 of24
                                                                  5 PageID
                                                                    of 38 PageID
                                                                            #: 20 #: 166
Case 1:19-cv-05896-FB-RER
      Case 1:19-cv-05896 Document
                          Document1-3
                                    16-2
                                       Filed
                                           Filed
                                              10/18/19
                                                 02/12/20
                                                        Page
                                                          Page
                                                             4 of25
                                                                  5 PageID
                                                                    of 38 PageID
                                                                            #: 21 #: 167
Case 1:19-cv-05896-FB-RER
      Case 1:19-cv-05896 Document
                          Document1-3
                                    16-2
                                       Filed
                                           Filed
                                              10/18/19
                                                 02/12/20
                                                        Page
                                                          Page
                                                             5 of26
                                                                  5 PageID
                                                                    of 38 PageID
                                                                            #: 22 #: 168
             Case 1:19-cv-05896-FB-RER
                   Case 1:19-cv-05896 Document
                                       Document1-4
                                                 16-2
                                                    Filed
                                                        Filed
                                                           10/18/19
                                                              02/12/20
                                                                     Page
                                                                       Page
                                                                          1 of27
                                                                               2 PageID
                                                                                 of 38 PageID
                                                                                         #: 23 #: 169
JS 44 (Rev. /1)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Joseph J. Plumeri II                                                                                         Steven B. Barger


    (b) County of Residence of First Listed Plaintiff             Suffolk County, New York                    County of Residence of First Listed Defendant                  Jefferson County, Alabama
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Saul Ewing Arnstein & Lehr LLP, Gillian A. Cooper, 1500 Market Street,                                       Shawn Shearer, 3839 McKinney Avenue, Suite 155-254, Dallas,
38th Floor, Philadelphia, Pennsylvania 19102, (215) 972-7861                                                 Texas 75204, (972) 803-4499


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1           u 1       Incorporated or Principal Place      u 4      u 4
                                                                                                                                                             of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2        u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           u 3        u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                             BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure             u 422 Appeal 28 USC 158            u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881           u 423 Withdrawal                   u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                                  28 USC 157                         3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                       u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                    PROPERTY RIGHTS                  u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                                 u 820 Copyrights                   u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                               u 830 Patent                       u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                               u 840 Trademark                    u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                                                     u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                            LABOR                          SOCIAL SECURITY                      Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             u 710 Fair Labor Standards             u   861 HIA (1395ff)               u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                     Act                             u   862 Black Lung (923)           u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending         u 720 Labor/Management                 u   863 DIWC/DIWW (405(g))         u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal                  Relations                       u   864 SSID Title XVI                   Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage          u 740 Railway Labor Act                u   865 RSI (405(g))               u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 751 Family and Medical                                                  u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability               Leave Act                                                          u 893 Environmental Matters
                                             Medical Malpractice                                     u 790 Other Labor Litigation                                              u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS           u 791 Employee Retirement                FEDERAL TAX SUITS                      Act
u   210 Land Condemnation            u   440 Other Civil Rights          Habeas Corpus:                    Income Security Act              u 870 Taxes (U.S. Plaintiff        u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                    u 463 Alien Detainee                                                        or Defendant)               u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment                u 510 Motions to Vacate                                              u 871 IRS—Third Party                    Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                        Sentence                                                              26 USC 7609                       Agency Decision
u   245 Tort Product Liability               Accommodations            u 530 General                                                                                           u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -    u 535 Death Penalty                 IMMIGRATION                                                               State Statutes
                                             Employment                  Other:                      u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -    u 540 Mandamus & Other        u 465 Other Immigration
                                             Other                     u 550 Civil Rights                  Actions
                                     u   448 Education                 u 555 Prison Condition
                                                                       u 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from               u 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1332(a), 28 U.S.C. 2201, Fed. R. Civ. P. 57
VI. CAUSE OF ACTION Brief description of cause:
                                           Complaint for declaratory judgment.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION          DEMAND $                                                                              CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Hon. Frederic Block                                                                            DOCKET NUMBER 1:17-cv-4869-FB-LB
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/18/2019                                                              /s/ Gillian A. Cooper
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE
                          CERTIFICATION
        Case 1:19-cv-05896-FB-RER
              Case 1:19-cv-05896 DocumentOF
                                  Document1-4ARBITRATION
                                            16-2
                                               Filed
                                                   Filed
                                                      10/18/19 ELIGIBILITY
                                                         02/12/20
                                                                Page
                                                                  Page
                                                                     2 of28
                                                                          2 PageID
                                                                            of 38 PageID
                                                                                    #: 24 #: 170
Local Arbitration Rule 83. provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed. 

&DVHLV(OLJLEOHIRU$UELWUDWLRQ
                                                                 -RVHSK-3OXPHUL,,
    Gillian A. Cooper
I, __________________________________________,      counsel for____________________________, do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

                        monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                        the complaint seeks injunctive relief,
          ✔             the matter is otherwise ineligible for the following reason             7KLVDFWLRQLVIRUDGHFODUDWRU\MXGJPHQW


                                   DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1
                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

                                                           NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)


1.)         Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
            County?                     Yes         ✔    No

2.)         If you answered “no” above:
            a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
            County?                 Yes         ✔     No

            b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
            District?          ✔    Yes               No

            c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
            received:______________________________.

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
                              :FT/P
Suffolk County?___________________________________
          (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                        BAR ADMISSION

            I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                          ✔                  Yes                                                          No

            Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                                             Yes       (If yes, please explain                  ✔         No




            I certify the accuracy of all information provided above.
                            V*LOOLDQ$&RRSHU
            Signature: ____________________________________________________
                                                                                                                                                                       /DVW0RGLILHG
    Case 1:19-cv-05896-FB-RER
          Case 1:19-cv-05896 Document
                              Document1-5
                                        16-2
                                           Filed
                                               Filed
                                                  10/18/19
                                                     02/12/20
                                                            Page
                                                              Page
                                                                 1 of29
                                                                      2 PageID
                                                                        of 38 PageID
                                                                                #: 25 #: 171

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                     Joseph J. Plumeri II                            )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                            Civil Action No.
                                                                     )
                       Steven B. Barger                              )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Steven B. Barger
                                           1020 Linkside Drive
                                           Birmingham, Alabama 35242




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Gillian A. Cooper, Esq.
                                           Saul Ewing Arnstein & Lehr LLP
                                           Centre Square West
                                           1500 Market Street, 38th Floor
                                           Philadelphia, Pennsylvania 19102


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 %06(-"4$1"-.&3
                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
     Case 1:19-cv-05896-FB-RER
           Case 1:19-cv-05896 Document
                               Document1-5
                                         16-2
                                            Filed
                                                Filed
                                                   10/18/19
                                                      02/12/20
                                                             Page
                                                               Page
                                                                  2 of30
                                                                       2 PageID
                                                                         of 38 PageID
                                                                                 #: 26 #: 172

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
Case 1:19-cv-05896-FB-RER Document 16-2 Filed 02/12/20 Page 31 of 38 PageID #: 173




                             EXHIBIT B
Case
   Case
     1:19-cv-05896-FB-RER
        1:19-cv-05896-FB-RER
                           Document
                              Document
                                    16-27 Filed
                                          Filed 02/12/20
                                                10/30/19 Page
                                                         Page 32
                                                              1 ofof238
                                                                      PageID
                                                                        PageID
                                                                             #: #:
                                                                                42174
Case
   Case
     1:19-cv-05896-FB-RER
        1:19-cv-05896-FB-RER
                           Document
                              Document
                                    16-27 Filed
                                          Filed 02/12/20
                                                10/30/19 Page
                                                         Page 33
                                                              2 ofof238
                                                                      PageID
                                                                        PageID
                                                                             #: #:
                                                                                43175
Case 1:19-cv-05896-FB-RER Document 16-2 Filed 02/12/20 Page 34 of 38 PageID #: 176




                            EXHIBIT C
Case
  Case
     1:19-cv-05896-FB-RER
       1:19-cv-05896-FB-RERDocument
                             Document
                                    16-2
                                      15 Filed
                                         Filed 02/12/20
                                               02/11/20 Page
                                                        Page 35
                                                             1 ofof138
                                                                     PageID
                                                                       PageID
                                                                            #: #:
                                                                               129177



  UNITED STATES DISTRICT COURT
  FOR THE EASTERN DISTRICT OF NEW YORK


  JOSEPH J. PLUMERI II,                                   Civil Case No.: 1:19-cv-05896-FB-RER

                          Plaintiff,

  v.                                                              NOTATION OF DEFAULT

  STEVEN B. BARGER,

                          Defendant.


               I, Douglas C. Palmer, Clerk of the Court of the United States District Court for the

  Eastern District of New York, do hereby certify that Defendant Steven B. Barger has not filed an

  answer or otherwise moved with respect to the Complaint for Declaratory Judgment herein. The

  default of Defendant Steven B. Barger, is hereby noted pursuant to Rule 55(a) of the Federal

  Rules of Civil Procedure.

  Dated: Brooklyn, New York
           February 11
         __________  _____, 2020
                                                                    Douglas C. Palmer
                                                                    Clerk of the Court


                                                                         /s/Jalitza Poveda
                                                                    By: _________________________
                                                                       Deputy Clerk




  36526524.1 02/04/2020
Case 1:19-cv-05896-FB-RER Document 16-2 Filed 02/12/20 Page 36 of 38 PageID #: 178




                            EXHIBIT D
Case 1:19-cv-05896-FB-RER Document 16-2 Filed 02/12/20 Page 37 of 38 PageID #: 179
Case 1:19-cv-05896-FB-RER Document 16-2 Filed 02/12/20 Page 38 of 38 PageID #: 180
